Citation Nr: 0502203	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  02-04 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for a left ankle fracture 
with a history of infection (osteomyelitis), to include post-
traumatic arthritis, rated 20 percent disabling from June 28, 
2000, to June 24, 2002, and rated 30 percent effective June 
25, 2002.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to 
February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the RO 
in Detroit, Michigan, which increased the veteran's 
disability rating for a left ankle fracture with a history of 
infection (osteomyelitis), to include post-traumatic 
arthritis, to 20 percent, effective June 28, 2000.  The 
veteran continued his appeal for a higher rating and in an 
October 2004 rating decision, the RO increased the rating to 
30 percent, effective June 25, 2002.

In January 2003, the Board ordered further development in 
this claim.  Thereafter, the claim was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  In August 2003, the Board remanded the claim to 
the RO for further evidentiary development. 

REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.   

During June 2002 VA outpatient treatment at the Saginaw, 
Michigan facility, the veteran indicated that he had been 
evaluated at a VA facility in Ann Arbor, and that total ankle 
replacement or an arthroplasty had been discussed regarding 
the left ankle.  Those records have not been associated with 
the claims folder, and must be obtained.

Following the April 2004 VA bone scan, it was determined that 
the veteran suffered from active osteomyelitis in the left 
ankle.  It was further determined that the left ankle 
disability caused marked interference with employment.  There 
is no further documentation in the record regarding the 
current status of the osteomyelitis, including any treatment 
offered the veteran.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA or non-VA who 
treated the veteran for left ankle 
fracture with a history of infection 
(osteomyelitis), to include post-
traumatic arthritis since October 2000.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he be provided 
the opportunity to obtain and submit 
those records for VA review.  .

The RO should inquire of the veteran 
whether he is in receipt of Social 
Security Administration (SSA) disability 
benefits.  If the response is in the 
affirmative, the RO should obtain from 
the SSA the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
left ankle fracture with a history of 
infection (osteomyelitis), to include 
post-traumatic arthritis.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
is to comment on whether the 
osteomyelitis is active, whether the 
veteran has functional loss due to pain, 
weakness, fatigability, incoordination or 
pain on movement of the joint, and 
whether there is limitation of motion due 
to pain on use, including use during 
flare-ups.  The examiner should indicate 
there the left ankle impairment has 
resulted in marked interference with his 
employment.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, taking into consideration all 
pertinent law and regulations, including 
38 C.F.R. § 3.321.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



